EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Stephanie R. Cristiano on February 12, 2021.
 
3. 	The application has been amended as follows:           Please amend claims 16, 19, 21, 37, 40, 44, and 47 as follows:

In the Claims

1-15.    (Cancelled)

16.    (Currently Amended) An apparatus comprising: 
 	at least one processor; and
 	at least one memory including computer program code,
 	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
cause display of a virtual visual scene on a display screen;
detect a first user input selecting an input device of a physical controller device existing in real space in a separate physical device than the display screen, wherein the physical controller device comprises a plurality of input devices to control audio properties of audio channels;
 in response to the first user input on the physical controller device, create a visual representation of a portion of the physical device and cause display of one or more control visual elements augmented on the virtual visual scene, the one or more control visual elements corresponding to the selected input device of the physical controller deviceof an audio channel 

 	receive a second user input manipulating the selected input device of the physical controller device in real space; and
cause the one or more control visual elements to be commensurately manipulated on the display to reflect the second user input on the physical controller device in real space screen indicates the respective audio properties, controlled via the physical controller device in real space displayed on the display screen.

17.    An apparatus as claimed in claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform at least:

 	enable the one or more user visual elements to touch and move at least one control visual element within the virtual visual scene while the virtual visual scene is being displayed to the user.

18.    (Cancelled)

19.    (Currently Amended) An apparatus as claimed in claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform at least:
[[ :]]  	orientate the control visual elements within the virtual visual scene dependent upon a relative orientation between the physical controller device and the user.

20.    (Cancelled)

21.    (Currently Amended) An apparatus as claimed in claim 16, wherein the physical  controller device is a mixing console comprising multiple tracks of the input devices each having an associated touch sensitive slider wherein the predetermined action by the user is touching one or more sliders of the mixing console.

22.     An apparatus as claimed in claim 21, wherein the one or more control visual elements displayed in the virtual visual scene represents at least each touched slider and its associated track.

23.    (Cancelled)
24.    (Cancelled)

25.	An apparatus as claimed in claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause 

26-35.	(Cancelled)  

36.	The apparatus according to claim 16, wherein the displayed one or more control visual elements augmented on the virtual visual scene correspond to a first subset of respective controls of the physical controller device, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
 	in response to receiving a subsequent indication of a subsequent user-manipulation of at least another one of the one or more controls of the physical controller device, expand the displayed one or more control visual elements augmented on the virtual visual scene to correspond to a second subset of respective controls of the physical controller device, larger than the first subset.

37.	(Currently Amended)  A method comprising:
causing display of a virtual visual scene on a display screen; 	detecting a first user input selecting an input device of a physical controller device existing in real space in a separate physical device than the display screen, wherein the physical controller device comprises a plurality of input devices to control audio properties of audio channels;
 	in response to the first user input on the physical controller device, creating a visual representation of a portion of the physical device and causing display of one or more control visual elements augmented on the virtual visual scene, the one or more control visual elements corresponding to the selected input device of the physical controller deviceof an audio channel 
receiving a second user input manipulating the selected input device of the physical controller device in real space; and
 	causing the one or more control visual elements to be commensurately manipulated second user input on the physical controller device in real space  screen the respective audio properties, controlled via the physical controller device in real space  displayed on the display screen.

38.	(Previously Presented)  The method of claim 37, further comprising: 
 	causing display, in the virtual visual scene, of one or more user visual elements representing at least a tip of a finger of a user while the virtual visual scene is being displayed; and
enabling the one or more user visual elements to touch and move at least one control visual element within the virtual visual scene while the virtual visual scene is being displayed to the user.

39.	The method of claim 37, further comprising:
  	orientating the control visual elements within the virtual visual scene dependent upon a relative orientation between the physical controller device and the user.

40.	(Currently Amended)  The method of claim 37, wherein the physical controller device is a mixing console comprising multiple tracks of the input devices each having an associated touch sensitive slider, and wherein the predetermined action by the user is touching one or more sliders of the mixing console.

41.	The method of claim 37, wherein the one or more control visual elements displayed in the virtual visual scene represents at least each touched slider and its associated track.

42.	The method of claim 37, further comprising:
 	enabling simultaneous rendering to the user of a sound scene corresponding to the virtual visual scene while displaying the virtual visual scene.

43.	The method of claim 37, wherein the displayed one or more control visual elements augmented on the virtual visual scene correspond to a first subset of respective controls of the physical controller device, and wherein the method further comprises:
 	in response to receiving a subsequent indication of a subsequent user-manipulation of at least another one of the one or more controls of the physical controller device, expanding the displayed one or more control visual elements augmented on the virtual visual scene to correspond to a second subset of respective controls of the physical controller device, larger than the first subset.

 44.	(Currently Amended)  A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to:
 	cause display of a virtual visual scene on a display screen; 	detect a first user input selecting an input device of a physical controller device existing in real space in a separate physical device than the display screen, wherein the physical controller device comprises a plurality of input devices to control audio properties of audio channels;
 	in response to the first user input on the physical controller device, create a visual representation of a portion of the physical device and cause display of one or more control visual elements augmented on the virtual visual scene, the one or more the selected input device of the physical controller device of an audio channel 
 	
 	receive a second user input manipulating the selected input device of the physical controller device in real space; and 	
cause the one or more control visual elements to be  commensurately manipulated on the display to reflect the second user input on the physical controller device in real spacescreen indicates the respective audio properties, controlled via the physical controller device in real space displayed on the display screen.
45.	The computer program product of claim 44, wherein the computer-executable program code instructions further comprise program code instructions to: 
 	cause display, in the virtual visual scene, of one or more user visual elements representing at least a tip of a finger of a user while the virtual visual scene is being displayed; and
enable the one or more user visual elements to touch and move at least one control visual element within the virtual visual scene while the virtual visual scene is being displayed to the user.

46.	The computer program product of claim 44, wherein the computer-executable program code instructions further comprise program code instructions to:


47.	(Currently Amended)  The computer program product of claim 44, wherein the physical controller device is a mixing console comprising multiple tracks of the input devices each having an associated touch sensitive slider, and wherein the predetermined action by the user is touching one or more sliders of the mixing console.

48.	The computer program product of claim 44, wherein the one or more control visual elements displayed in the virtual visual scene represents at least each touched slider and its associated track.

49.	The computer program product of claim 44, wherein the displayed one or more control visual elements augmented on the virtual visual scene correspond to a first subset of respective controls of the physical controller device, and wherein the computer-executable program code instructions further comprise program code instructions to:
 	in response to receiving a subsequent indication of a subsequent user-manipulation of at least another one of the one or more controls of the physical controller device, expand the displayed one or more control visual elements augmented on the virtual visual scene to correspond to a second subset of respective controls of the physical controller device, larger than the first subset.


REASONS FOR ALLOWANCE
4. 	Claims 16-17, 19, 21-22, 25, and 36-49 are allowed.
5.   	The following is an examiner’s statement of reasons for allowance:
 	Claims 16, 37, and 44 are allowed because the examiner was unable to find prior art that specifically teaches “detect a first user input selecting an input device of a 
 	The closest prior art, “Display of text information on a head-mounted display” by Rimon et al. (US 2016/0093105 A1) discloses a system for presenting text information on a head-mounted display. The view 810 of the virtual environment 812 can be rendered and viewed to the user through the display device (e.g., the HMD device 802) as shown in figs. 8A-8D. Visual elements (e.g., a virtual device 814, an indicator 830, text information, etc.) of the virtual environment 812 correspond to the controller device 804 that comprises the sensitive surface 820 of in real-world. For example, when text information is displayed on the controller device 804, then the text information can be rendered on the virtual environment (e.g., the virtual device 814). The user may scroll up and down on the touch sensitive surface 820 in real-world that causes scrolling of the text rendered on the virtual display device 814. However, Rimon fails to disclose, suggest, or teach all the limitations as recited above.

Arlinsky, David (US 2003/0074119 A1) discloses a system for displaying image on a head-up display based safety devices for use in motor vehicles. The present invention is directed towards facilitating accurate driver operation of a driver operable device deployable in a motor vehicle without the need for a driver to turn his eyes downwards toward its control panel. This can be achieved by either providing an icon representative of the position of a driver's fingertip positioned for operating the driver operable device for superimposition on a head-up display image of the layout of its control panel, or employing a speech recognition module to issue output control signals in accordance with spoken commands. The in-car audio center 27 includes multiple input devices (e.g., a radio for controlling multiple radio stations, a CD player for controlling multiple tracks, and the like) that can be rendered on a virtual control panel (e.g., a head-up display 11) as shown in figs. 4A-4B and 3A-13C. Virtual elements represent the multiple input devices with the properties (e.g., the radio element for controlling different radio stations) that can be controlled via buttons positioned in the steering wheel. However, Arlinsky also fails to disclose, suggest, or teach all the limitations as recited above.
  6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144